Hemingway, J.  just¡Ce of the p e ac e—T rial fee. The statute regulating the fees of justices ..¶ of the peace allows one dollar “for each trial in a civil case. The only question in this case is, whether or not that provision applies to the proceeding, upon failure of the defendant to appear in cases in which the plaintiff’s claim is not founded on a written instrument, purporting to have been signed by the defendant. In such cases it is provided that the justice shall proceed to hear the allegations and proofs of the plaintiff, and to render judgment thereon for the amount to which he shows himself entitled, not exceeding the amount claimed. Mansf. Dig., sec. 4068. The statute puts in issue the allegations upon which plaintiff’s claim rests, and exacts proof of them. It requires the justice to hear the proof, and from it ascertain the rights of the parties. If it is not an examination of issues made by the pleadings, it is an examination of issues made by the law upon a pleading; and as the service performed by the justice is the same in either case, and the statute was intended to provide a compensation for service, we think the case fairly comes within the statute. The statutes of Iowa regulating practice and fees of justices of the peace are, in all respects material in this case, like our own. The supreme court of that State held that in default cases the justice was entitled to the fee allowed for “trial of civil causes.” Shaw v. Kendig, 57 Iowa, 390. Upon the facts found by the circuit judge, the judgment should have been for the appellant. The judgment will be reversed and a judgment rendered here on the finding below for the appellant. Cockrill, C. J., did not participate.